RENDERED: AUGUST 28, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-001731-WC


COMMERCIAL CONTRACTING CORPORATION                                 APPELLANT



                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                       ACTION NO. WC-18-00180



BILLY CLARK; HONORABLE STEPHANIE
L. KINNEY, ADMINISTRATIVE LAW
JUDGE; AND WORKERS’ COMPENSATION
BOARD                                                               APPELLEES



                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Commercial Contracting Corporation (Commercial)

petitions for review of a decision of the Workers’ Compensation Board which

affirmed the decision of an administrative law judge (ALJ) to award benefits to

Billy Clark for a back injury he sustained while purportedly working for
Commercial. The gist of Commercial’s argument is that Clark did not prove his

injuries were work-related because no single doctor opined that Clark’s injuries

were both a) work-related, and b) incurred while he was working for Commercial.

However, the ALJ permissibly relied upon one doctor to conclude Clark was

injured at work and another to conclude Clark was injured on a date when he was

employed by Commercial. Accordingly, we affirm.

          RELEVANT FACTUAL AND PROCEDURAL HISTORY

             According to Clark, he injured his back on August 10, 2017, helping

set up a conveyer. It is undisputed that Clark was employed by Commercial on

that date. Clark claims he reported his injury to a safety supervisor, but she failed

to document the injury. Clark finished that workday and continued to work for at

least a brief period afterwards.

             On August 24, 2017, Clark went to see his longtime family physician,

Jagdish Kothari, M.D. Dr. Kothari’s notes from that visit state that Clark had been

experiencing “[l]ow back pain X 2 weeks” but “denies injury[.]” Two weeks prior

to August 24, 2017, was August 10, 2017, the date Clark has alleged he was

injured. Clark testified at his deposition that he told Dr. Kothari that his (Clark’s)

back pain stemmed from an injury sustained at work but Dr. Kothari responded

that he could not treat Clark for any work-related injuries because Clark did not

have a “workers’ comp number[,]” so Clark reversed course as to whether his


                                          -2-
injuries were work-related. When physical therapy and injections did not alleviate

his pain, Clark was referred to a surgeon, Dr. Thomas Becherer.

             Meanwhile, Clark filed an application for workers’ compensation

benefits in January 2018, listing an injury date of August 10, 2017, but denoting

his employer as Triple C Metal Finishing. In February, the Uninsured Employers’

Fund (the UEF) was joined as a party because Triple C was uninsured on the

alleged injury date. Soon after being named as a party, the UEF filed a motion to

dismiss because Clark’s application did not contain any medical opinion

establishing that his injuries were work-related.

             In May 2018, the ALJ gave Clark thirty days to submit a causation

opinion, and Clark then submitted an independent medical examination from Dr.

James Farrage, who had seen Clark in April 2018. Dr. Farrage opined that Clark’s

condition was work-related. For unexplained reasons, however, he repeatedly

listed Clark’s injury date as September 22, 2017, and his decision to do so is

significant because it is undisputed that Clark no longer worked for Commercial on

that date (even though Dr. Farrage listed Commercial as Clark’s employer). The

UEF filed a motion to clarify Clark’s employer; Clark amended his application

only to show Commercial was his employer on the injury date. In May 2018, Dr.

Becherer performed an apparently successful back surgery on Clark.




                                         -3-
            Because Commercial had workers’ compensation insurance, the ALJ

dismissed the UEF in October 2018. In November 2018, Commercial submitted

an independent medical examination report written by Robert Jacob, M.D. Dr.

Jacob noted that since the records of both Dr. Kothari and Dr. Becherer stated that

Clark’s injury was not caused by a specific injury then the “etiology of Mr. Clark’s

herniated disk is uncertain.” Though he assigned a 10% whole person impairment

to Clark, Dr. Jacob opined:

            the medical records do not support a traumatic incident
            with varying dates of onset. In the absence of
            corroborating evidence that his symptoms began on
            08/10/2017 within a degree of reasonable medical
            probability and the objective medical evidence as
            documented in his records, I cannot state that [Clark]
            sustained a harmful change in the human organism as a
            result of his work activities on 08/20/2017.

            In January 2019, Clark submitted a supplemental report from Dr.

Farrage, assigning an 11% whole person impairment to Clark. Dr. Farrage’s

supplemental report again listed Clark’s injury date as September 22, 2017.

            In April 2019, the ALJ conducted the final hearing on Clark’s

application, at which Clark again testified that he was injured on August 10, 2017,

while working for Commercial. Clark also testified on cross-examination that he

last worked for Commercial on September 11, 2017.

            The ALJ issued her opinion, award, and order in June 2019. In

relevant part, the ALJ relied upon Dr. Farrage’s opinion to conclude that Clark

                                        -4-
sustained a work-related injury. The ALJ stated that she found Clark to be a

credible witness and thus concluded that he had timely reported his injury, even

though there was no documentation thereof. The ALJ accepted Dr. Jacob’s

conclusion that Clark had a 10% permanent partial impairment.

             Commercial filed a petition for reconsideration arguing, as it does

here, that there is no medical evidence that Clark sustained a work-related injury

on August 10, 2017 (i.e., while employed by Commercial). Commercial’s basic

position was, and remains, that the ALJ could conclude Clark did not suffer a

specific injury to his back or could conclude that he suffered a specific injury on

September 22, 2017, when he was no longer employed by Commercial. The ALJ

denied the petition for reconsideration, and Commercial appealed to the Board.

The Board affirmed, concluding the ALJ “could reasonably infer the accident

occurred at work on August 10, 2017.” Commercial then filed this petition for

review.

                            STANDARD OF REVIEW

             As our Supreme Court succinctly held, “[t]he function of further

review of the [Board] in the Court of Appeals is to correct the Board only where

the the [sic] Court perceives the Board has overlooked or misconstrued controlling

statutes or precedent, or committed an error in assessing the evidence so flagrant as

to cause gross injustice.” Western Baptist Hosp. v. Kelly, 827 S.W.2d 685, 687-88


                                         -5-
(Ky. 1992). We have expanded upon that core distillation of the limited scope of

our review by synthesizing the workers’ compensation process as follows:

                      The claimant in a workers’ compensation
                proceeding bears the burden of proving each of the
                essential elements of any cause of action, including
                causation. KRS[1] 342.0011(1); Snawder v. Stice, 576
S.W.2d 276 (Ky. App. 1979). When a claimant
                successfully carries that burden, the question on appeal is
                whether substantial evidence of record supports the
                ALJ’s decision. Wolf Creek Collieries v. Crum, 673
S.W.2d 735 (Ky. App. 1984). “Substantial evidence” is
                evidence of relevant consequence having the fitness to
                induce conviction in the minds of reasonable persons.
                Smyzer v. B.F. Goodrich Chemical Co., 474 S.W.2d 367
                (Ky. 1971).

                       In rendering a decision, KRS 342.285 grants an
                ALJ—as fact-finder—sole discretion to determine the
                quality, character, and substance of the evidence. Square
                D Co. v. Tipton, 862 S.W.2d 308, 309 (Ky. 1993). An
                ALJ may draw reasonable inferences from the evidence,
                reject any testimony, and believe or disbelieve various
                parts of the evidence, regardless of whether it comes
                from the same witness or the same adversary party’s total
                proof. Jackson v. General Refractories Co., 581 S.W.2d
10 (Ky. 1979); Caudill v. Maloney’s Discount Stores,
                560 S.W.2d 15 (Ky. 1977); Magic Coal Co. v. Fox, 19
S.W.3d 88 (Ky. 2000). In that regard, an ALJ is vested
                with broad authority to decide questions involving
                causation. Dravo Lime Co. v. Eakins, 156 S.W.3d 283,
                288-290 (Ky. 2005).

                      Although a party may note evidence that would
                have supported a different outcome than reached by an
                ALJ, such proof is an inadequate basis for reversal on
                appeal. McCloud v. Beth-Elkhorn Corp., 514 S.W.2d 46,

1
    Kentucky Revised Statutes.

                                            -6-
              47 (Ky. 1974). Rather, it must be shown there was no
              evidence of substantial probative value to support the
              decision. Special Fund v. Francis, 708 S.W.2d 641, 643
              (Ky. 1986).

                     Appellate review of an ALJ’s decision is limited to
              a determination of whether the findings made are so
              unreasonable under the evidence that they must be
              reversed as a matter of law. Ira A. Watson Department
              Store v. Hamilton, 34 S.W.3d 48, 52 (Ky. 2000). When
              reviewing the ALJ’s findings of fact, an appellate
              tribunal is required to give these findings considerable
              deference and cannot set them aside unless the evidence
              compels a contrary finding. Mosely v. Ford Motor Co.,
              968 S.W.2d 675, 678 (Ky. App. 1998). The appellate
              tribunal may not usurp the ALJ’s role as fact-finder by
              superimposing its own appraisals as to weight and
              credibility or by noting other conclusions or reasonable
              inferences that otherwise could have been drawn from
              the evidence. Whittaker v. Rowland, 998 S.W.2d 479,
              482 (Ky. 1999). If an ALJ’s findings of fact are
              supported by substantial evidence, a finding contrary to
              the ALJ’s findings cannot be sustained. AK Steel Corp.
              v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008).

Miller v. Go Hire Employment Development, Inc., 473 S.W.3d 621, 628-29 (Ky.

App. 2015).

                                    ANALYSIS

       The ALJ’s Conclusions Are Supported by Substantial Evidence

              The issue is whether there is substantial evidence to support the ALJ’s

conclusion that 1) Clark sustained a work-related injury 2) which occurred on a

date when he was employed by Commercial. Though we agree with Commercial




                                         -7-
that no doctor resolved both parts in Clark’s favor, the record nonetheless contains

substantial evidence to support the ALJ’s conclusion.

                 1. Work-Related Injury

                 We agree with Commercial that Clark bore the burden to show

causation (i.e., that his injury was work-related). Id. at 628. But Clark satisfied

that burden as Dr. Farrage concluded Clark’s back injury was work-related.

                 Commercial stresses that Dr. Farrage found that Clark’s injuries

occurred on a date in September 2017 when Clark was not employed by

Commercial. The record does not contain any explanation of Dr. Farrage’s

idiosyncratic notation of Clark’s injury date. However, an ALJ is permitted to

select which evidence to believe, and which to disbelieve. Id. at 629. In plain

English, even though another ALJ may have reached a different conclusion, the

ALJ was permitted to rely upon Dr. Farrage’s conclusion that Clark’s injuries were

work-related while also rejecting Dr. Farrage’s impairment rating and recitation of

Clark’s injury date. Id. (noting that “an ALJ is vested with broad authority to

decide questions involving causation”).

                 2. Date of Injury

                 There is also substantial evidence to support a conclusion that Clark

was injured on August 10, 2017.2 Dr. Kothari’s August 24, 2017, notes state Clark


2
    Clark has not explained why he originally listed Triple C as his employer on that date.

                                                 -8-
had been suffering from back pain for two weeks. Thus, a reasonable inference

could be drawn that Clark was injured on August 10, 2017. Id. (“An ALJ may

draw reasonable inferences from the evidence . . . .”). In addition, the ALJ stated

that she found Clark credible and he testified that he was injured on August 10,

2017. “The claimant’s own testimony is competent and of some probative value.”

Caudill, 560 S.W.2d at 16. Dr. Jacob’s report also states that Clark related being

injured at work on August 10, 2017.3 Also, there is no explanation for Dr.

Farrage’s September 22, 2017, injury date since Clark had sought treatment for his

back pain from Dr. Kothari in August 2017. In short, there is substantial evidence

to support the ALJ’s conclusion that Clark was injured on August 10, 2017.

                                       CONCLUSION

               For the foregoing reasons, the decision of the Workers’ Compensation

Board is affirmed.

               THOMPSON, L., JUDGE, CONCURS.

               DIXON, JUDGE, CONCURS IN RESULT ONLY.




3
  Another portion of Dr. Jacob’s report states Clark related hurting his back on October 10, 2017.
Dr. Jacob also summarized the records of other physicians he reviewed, some of which are not in
the record before us, and in so doing notes that Dr. Becherer’s records state Clark had suffered
from low back pain since August 4, 2017, and Dr. Farrage listed an injury date of September 22,
2017. In short, there is conflicting evidence of Clark’s injury date. “[A]n ALJ has sole
discretion to decide whom and what to believe . . . .” Bowerman v. Black Equipment Co., 297
S.W.3d 858, 866 (Ky. App. 2009). Therefore, though the record also supported other
conclusions, we must affirm the ALJ’s determination that Clark was injured on August 10, 2017.

                                               -9-
BRIEF FOR APPELLANT:     BRIEF FOR APPELLEE BILLY
                         CLARK:
Lyn Douglas Powers
Louisville, Kentucky     Ched Jennings
                         Louisville, Kentucky




                       -10-